Exhibit 10.37 NuTech Digital, Inc. August 8, 2007 David Knipe Chief Investment Officer % Queenstone Financial Temple Financial Group Ltd. The Temple Financial Centre Leeward Highway, Providenciales Turks & Caicos Islands, BWI Dear David, I hope everything is good with your company and family. NuTech Digital for some time has been looking for someone to merge with so that NuTech Digital can get back on its feet in the public market (Symbol NTDL). In the past I appreciated you making a loan to NuTech for $400,000 for the Macy Gray Concert back in 2004 that we shot in Las Vegas, NV. At that time you were suppose to get your money back plus interest on the loan. It has been very difficult to pay the loan and interest back to you over these past years. What I would propose is that Queenstone take stock in NuTech Digital so that I might be able to reduce our debt on the books in the amount of $350,000. I you should agree I would issue to you 35,000,000 shares ofcommonshares and if needed preferred shares that would equal that amount. I would appreciate you accepting this offer from NuTech so that we may move forward with finding a good company that would take us over. We have closed our warehouse facilities so the address that I would want for you to use on any correspondence would be: NuTech Digital %Lee Kasper 3841 Hayvenhurst Drive Encino,CA 91436 Direct Number is This would be a big help for NuTech Digital if you agree to convert the debt to stock and I would personally appreciate you doing so. Kindest Regards, /S/ Lee Kasper President/CEO August 8, 2007 We Queenstone Financial Corporation have read the above letter and agree to its contents. Queenstone Financial Corporation By: /S/Zennie Morris Temple Directors Ltd., Director Authorized Signatory
